 
 

--------------------------------------------------------------------------------


TRANSFER AND ASSIGNMENT OF ASSETS
AND ASSUMPTION OF LIABILITIES


This Transfer and Assignment of Assets and Assumption of Liabilities
(“Assignment and Assumption”) is being executed and delivered by the undersigned
pursuant to and in accordance with the terms and provisions of that certain
Share Exchange Agreement dated July 17, 2009 by and among the Assignor, Abdul
Ladha, Hanifa Ladha, Top Favour Limited and the shareholders of Top Favour
Limited, as amended (the “Exchange Agreement”).


On this 5th day of February 2010 (the “Closing Date”) Ableauctions.com, Inc.
(“Assignor”) hereby absolutely transfers, assigns, sets-over and conveys,
irrevocably and without recourse, to Able Holdings (U.S), Inc. (“Assignee”) as
trustee of the Able (U.S.) Liquidating Trust (the “Trust”) created under that
certain Liquidating Trust Agreement dated February 5, 2010 (the “Trust
Agreement”), any and all assets, both tangible and intangible, owned by the
Assignor (the “Assets”) (however excluding the capital stock of Top Favour
Limited)  immediately following the consummation of the acquisition of Top
Favour Limited (the “Acquisition”) in accordance with the Exchange Agreement,
including, without limitation, the following:


(i) all of the issued and outstanding shares or other interests in and to the
Assignor’s subsidiaries, joint ventures, partnerships, limited partnerships,
limited liability companies or other business entities including, without
limitation, Unlimited Closeouts Inc., Icollector.com Technologies, Ltd.,
Rapidfusion Technologies Inc., Axion Investment Corporation, Gruv Holdings
Corporation, AAC Holdings Ltd., iTrustee.com International Ltd., iCollector
International, Ltd., Ableauctions.com (Washington), Inc.Township Holdings Ltd.
and Surrey Central City Ltd.


(ii) cash on deposit or cash received prior to the Acquisition and all accounts,
including, without limitation, deposit accounts, investment accounts, all
present and future rights of the Assignor to payment for services rendered, all
accounts receivable (billed and unbilled), notes receivable, contract rights,
book debts, receipts in transit, credits, pre-paid expenses, deferred charges,
advance payments, lease and other security deposits, rights to escrows, and
pre-paid items relating to contracts, claims for refunds debentures, drafts and
other obligations or indebtedness owing to the Assignor, no matter how they
arise (including, without limitation, any such obligation that might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction);


(iii) all inventory, including, without limitation, all goods, merchandise and
other personal property, now owned by the Assignor;


(iv) all intellectual property, including, without limitation, royalty rights,
copyrights, trademarks and domain names;


(v) all real property owned by the Assignor directly or through its
subsidiaries;

 
 

--------------------------------------------------------------------------------

 

(vi) all contract rights including without limitation leases and options and the
documents evidencing such rights, all insurance policies, and all rights and
claims of Assignor , whether matured, contingent or otherwise, against third
parties relating to the Assets  ;


(vii) all furniture, fixtures, supplies, and computer and other equipment;


(viii) all right of Assignor under the Exchange Agreement; and


(viii) all books and records relating to the Assignor and its subsidiaries,
joint ventures, partnerships, limited partnerships, limited liability companies
or other business entities existing prior to the Closing Date, including,
without limitation, indemnity agreements, tax returns, workpapers and schedules,
organizational documents, minute books and stock ledgers, stock certificates,
membership certificates or other evidences of ownership, SEC reports and
filings, files relating to Assignor’s listing on the NYSE American Stock
Exchange, employee records, bank statements, books of account and other
financial records, electronic mail and electronic documents, customer and vendor
lists and files, designs, drawings, price lists, marketing plans, sales records
and records related to the purchase to or sale by Assignor of any assets;
provided, however, that assigned Assets shall exclude shares of the capital
stock of Top Favour and assets held by Top Favour or its subsidiaries or
affiliates, and any assets that may be acquired after the Closing Date by Top
Favour that do not relate to the business and operations of the Assignor.


The Assignor represents and warrants that the Assignor is the owner and holder
of the Assets being assigned by the Assignor pursuant to the terms hereof, has
good and marketable title thereto, and has the requisite corporate power and
authority to transfer title of the Assets to the Assignee pursuant to this
Assignment and Assumption.  The Assignor represents that this Assignment and
Assumption has been duly authorized and that the person signing for same has
full power and authority in the premises.


All terms not defined in the following two paragraphs have the definitions
ascribed to them in the Trust Agreement.


It is intended that the granting, assignment and conveyance of the Assets by the
Assignor to the Assignee pursuant to the terms hereof shall be treated for
United States Federal and state income tax purposes and for Canadian tax
purposes as the Assignor having made such distributions directly to the
shareholders of the Assignor immediately prior to the reverse stock split
occurring on the Closing Date (the “Shareholders”) who are the beneficiaries of
the Distribution Trusts and that such Assets were thereafter contributed by the
Shareholders to the Distribution Trusts and in turn, to the Liquidating
Trust.  It is further intended that for Federal, state and local income tax
purposes the Liquidating Trust shall be treated as a “liquidating trust” under
Treasury Regulations Section 301.7701-4(d) and any analogous provision of state
or local law, and the beneficiaries of the Distribution Trusts shall be treated
as owners, through the Distribution Trusts of their respective share of the
Trust Assets pursuant to Sections 671 through 679 of the Internal Revenue Code
of 1986, as amended (the “Code”) and any analogous provision of state or local
law, and shall be taxed on their respective share of the Liquidating Trust’s
taxable income (including both ordinary income and capital gains) pursuant to
Section 671 of the Code and any analogous provision of state or local law.  The
Assignee shall file all tax

 
 

--------------------------------------------------------------------------------

 

returns required to be filed with any governmental agency consistent with this
position, including, but not limited to, any returns required of grantor trusts
pursuant to Section 1.671-4(a) of the Treasury Regulations, or as may be
required under applicable provisions of Canadian tax laws.


By executing this Assignment and Assumption, the Assignee hereby expressly
assumes, and agrees to pay or otherwise perform or discharge, the Assignor’s
liabilities including, without limitation (i) all of the Assignor’s unsatisfied
debts, claims, commitments, suits, obligations, and other liabilities, (whether
absolute, accrued, asserted or unasserted, fixed, contingent, liquidated,
unliquidated or otherwise) arising out of the Assignor’s ownership of the Assets
and from the operation of the Assignor’s business or other activities of the
Assignor prior to the Closing Date including, without limitation, contractual
obligations (including lease obligations), local, state and federal taxes,
license fees, accrued and unpaid costs of overhead, employment related
liabilities (including wages, vacation days, unused sick pay claims, severance
and liabilities related to employment agreements, employee benefit plans and
collective bargaining agreements), liabilities that may arise from adverse
claims, disputes, proceedings, audits, investigations or inquiries (asserted,
instituted or rendered, or otherwise existing or occurring, prior to, on or at
any time after, the date of the Acquisition) arising out of the Assignor’s
ownership of the Assets, from the operation of the Assignor’s business or other
activities of the Assignor prior to the Closing Date, accounts payable and trade
debts and commitments based on express or implied warranties, and any taxes,
fees, expenses, liabilities, debts or obligations of the Assignor relating to
the Acquisition; (ii) the indemnification liabilities and the Assignor’s
indemnification responsibilities as set forth in or arising under (A) its
Articles of Incorporation (as amended) or Bylaws (as amended) prior to the
Closing Date, (B) the Assignor’s obligations under the Exchange Agreement,
including but not limited to the indemnification obligations set forth in
Article 5 thereof, (C) the Closing Letter dated February 2, 2010, by and among
the parties to the Exchange Agreement and the Liquidating Trust, and (D) any
indemnity agreements entered into with its officers and directors; and (iii) any
costs and expenses incurred or to be incurred in connection with the
administration of the Trust and liquidation of the Assets transferred to the
Trust herein.


The Assignor and the Assignee hereby agree and acknowledge that Top Favour and
the Top Favour Shareholders are third party beneficiaries of, and have acted in
reliance upon, this Assignment and Assumption.  This Assignment and Assumption
may not be amended, terminated or nullified without the express written consent
of Top Favour and the Top Favour Shareholders.


[Signature page follows]



 
 

--------------------------------------------------------------------------------

 



THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
FLORIDA WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES THEREOF.


Dated:  February 5, 2010


ASSIGNOR:


ABLEAUCTIONS.COM, INC.






By: /s/ Abdul Ladha                                                      
     Abdul Ladha, President




ASSIGNEE:


ABLE HOLDINGS (U.S.), INC.






By: /s/ Abdul Ladha                                                      
      Abdul Ladha, Chairman
